Citation Nr: 1444421	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  07-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2008, the Veteran testified before the undersigned, and a transcript of that hearing is of record.

This matter was before the Board for in February 2009, October 2010, and April 2013. 

A March 2013 Board decision granted a 30 percent rating for a left ankle disability as of August 9, 2006.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  While this case was pending before the Court, a Joint Motion for Partial Remand was filed in March 2014.  In an Order dated in March 2014, the Court granted the joint motion, vacated the Board's March 2013 decision, and remanded the case for action consistent with the joint motion.


REMAND

The Board regrets additional delay, but finds that further development is necessary before the claim for entitlement to a rating in excess of 30 percent for a left ankle disability can be decided. 

The Veteran seeks an increased rating for a left ankle disability.  He contends that it is more severe than contemplated by the assigned 30 percent rating and that the left ankle disability is equivalent to loss of use of the left lower extremity at the ankle.

In March 2013, the Board issued a decision which granted a 30 percent rating for a left ankle disability, effective August 9, 2006.  The Board denied a higher rating for the disability. 

The March 2014 Order by the United States Court of Appeals for Veterans Claims stated that the portion of the Board's decision that denied entitlement to a rating in excess of 30 percent for a left ankle disability was vacated and remanded for action consistent with the Joint Motion.  In the Joint Motion, the parties agreed that the Board provided an inadequate statement of reasons or bases for finding that the Veteran did not have loss of use of the left foot for purposes of entitlement to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5167, to include special monthly compensation under 38 C.F.R. § 3.350(a)(2).  In addition, the parties agreed that the Board did not satisfy the duty to assist because the Veteran was not provided with a VA examination to adequately determine whether he had loss of use of the foot as defined under 38 C.F.R. § 3.350(a)(2).

Therefore, the Veteran must be provided a VA examination to adequately determine whether he had loss of use of the foot as defined under 38 C.F.R. § 3.350(a)(2).  The examiner should determine whether the Veteran has effective function of the left ankle remaining other than that which would be equally well served by an amputation with the use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2), 4.63 (2013); Tucker v. West 11 Vet.App. 369 (1998).  
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity of a left ankle disability.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a rationale for all opinions expressed and reconcile those opinions with all pertinent evidence of record, including pertinent VA treatment records, private treatment records, and the November 2006, October 2010, and December 2010 VA examination reports.  Specifically, the examiner should address the following:

(a)  Identify all orthopedic pathology related to the left ankle disability.  Conduct all necessary tests, to include range of motion studies, expressed in degrees.

(b)  State whether ankylosis of the ankle is present and if so, the angle of fusion.

(c)  State whether the left ankle disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.

(d)  Discuss whether the Veteran's left ankle disability is productive of any additional functional impairment.  State what impact the left ankle disability has on the Veteran's activities of daily living, including the ability to obtain and maintain employment.  Also specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.
(e)  State whether the Veteran has effective function of the left ankle remaining other than that which would be equally well served by an amputation with the use of a suitable prosthetic appliance.  Furnish a detailed objective description of the remaining function of the left ankle, to include an assessment the Veteran's capacity for balance and propulsion using the left ankle, an assessment of strength for the left ankle, and a description of any pain that affects the use of the left ankle.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

